Exhibit 10.10

 

Contract No.:________

 

Annual Framework Contract for Video Production

 

Party A: Guangxi JD Xinjie E-commerce Co. Ltd.

 

Party B: Leshare Star (Beijing) Technology Co., Ltd.

 

In accordance with the Contract Law of the People’s Republic of China as well as
other relevant laws and regulations, Party A and Party B, through friendly
consultation, enter into this contract on [October] [31], [2019], in [Daxing]
District, [Beijing], and hereby abide by it.

 

1Definition

 

1.1JD: Party A and its subsidiaries, branch companies and branch offices or the
companies that Party A considers to be associated with Party A are collectively
referred to as “JD”. The rights and obligations mentioned in this agreement to
be exercised and performed by Party A or “JD” shall be performed separately by
the companies responsible for the corresponding region and business scope within
“JD”, and such companies shall not be jointly and severally liable to each
other. This agreement shall be signed by Party A as the representative of “JD”
with Party B. Party A agrees to assume all rights and obligations set forth
herein to Party A or “JD” and settle accounts with Party A or “JD” separately;
Meanwhile, Party B shall provide services for to Party A or “JD” and issue
invoices in accordance with this contract and the attachments.

 

1.2Affiliated company: It refers to a legal entity that controls a party, is
controlled by a party, or is controlled by the same company as such party.
“Company” here means any one-person company, limited liability company or joint
stock limited company; “Control” refers to the ability, directly or indirectly,
to affect the management of the company in question, whether through ownership,
voting shares, agreements or other means determined by the people’s court.

 

1.3.Intellectual property rights: It refers to the rights owned focusing on any
of the following items: Inventions, discoveries, improvements, utility models,
appearance design, copyrighted works, industrial design or curing molds,
algorithms, data structures, trade secrets or proprietary technologies,
confidential information, or ideas of commercial value. Intellectual property
rights also include trademarks, decorations, trade names, domain names, and
other marks that indicate or highlight that certain goods or service originates
from an entity or is controlled by an entity. Intellectual property rights
include all rights of any nature focusing on computer software and data and all
intangible rights or privileges similar in nature to such rights in any part of
the world under any circumstances, as well as the right to apply for and to
register such rights.

 

2Cooperation contents

 

2.1Party A hereby entrusts Party B to provide creative video shooting and
production services, and Party B accepts the entrustment and carries out the
work.

 

Page 1

 

 

Contract No.:________

 

2.2This contract is a framework contract, and the term of cooperation starts
from [October] [31], [2019] and ends on [October] [30], [2020].

 

2.3Place of delivery: Party B shall send the original video to Party A’s office
or other place designated by Party A according to Party A’s requirements upon
completion of the video production results.

 

2.4Service contents: Party B shall provide services in accordance with the
provisions hereof and the attachments, as detailed in the attached Service
Contents and Assessment Criteria.

 

2.5Detailed requirements for progress nodes: Please refer to the attached
Service Contents and Assessment Criteria.

 

2.6Acceptance criteria of service results: Please refer to the attached Service
Contents and Assessment Criteria for details. If relevant service contents need
to be recorded or approved by government departments or industry institutions,
the obtained relevant records or approval documents shall prevail.

 

3Price and payment method

 

3.1Form of contract price: Fixed unit price contract (fixed unit price
contract/fixed total price contract); The prices and expenses stated in the
attached Fee Details and Payment Method to this contract are all closed prices
including tax, including but not limited to video shooting costs, video
post-editing costs, labor costs, guest costs, venue and equipment rental costs,
sample costs, taxes, commission fees, packaging costs, transportation costs,
installation and debugging related costs, insurance expenses, maintenance fees,
profits, acceptance inspection fees, all kinds of risk expenses and all
tax-inclusive expenses of spare parts during the warranty period, and it also
includes all the costs of ancillary services (such as training, debugging,
testing, etc.) and after-sales services that Party B shall provide to fulfill
its obligations hereunder.

 

3.2If the state adjusts the VAT rate in this contract, Party A shall have the
right to adjust the tax rate in the amount payable. The specific adjustment
method is: The tax-inclusive amount payable = [the tax-inclusive amount in the
original contract/(1+ the VAT rate of the contract)]x (1+ the VAT rate adjusted
by the state). At the time of settlement, the settlement amount shall be
adjusted in accordance with the aforementioned adjustment method for the amount
paid after the date of implementation of the national policy of adjusting tax
rate. Party B shall not require Party A to change the contract price on the
basis of tax policy adjustment.

 

3.3The type of invoice provided by Party B is: _A_;

 

A. Special VAT invoice; B. General VAT invoice

 

3.4Payment period: Party A shall make the payment within 45 natural days after
meeting the payment terms stipulated in this contract and the attached Fee
Details and Payment Method.

 

3.5Proportion of advance payment: 0 %

 

Page 2

 

 

Contract No.:________

 

3.6Proportion of quality assurance deposit: 0%

 

3.7Other agreements on contract price & payment method: Please refer to the
attached Fee Details and Payment Method for details.

 

4Warranty liability

 

4.1Party B shall undertake the following obligations for performance guarantee
to Party A: C

 

A.Party B shall submit to Party A performance bond in the amount of [   ] within
15 days after the signing of this contract by both parties. Upon termination of
this contract and Party B’s fulfillment of all rights and obligations as agreed
herein, Party A shall refund the performance bond (balance) without interest
within fifteen business days upon receipt of party B’s refund application and
official financial receipt.

 

B.Party B shall submit to Party A performance guarantee in the amount of [   ]
within 15 days after the signing of this contract by both parties. The
performance guarantee shall be terminated upon termination of the cooperation
between both parties and fulfillment of all rights and obligations agreed
herein.

 

C.Not applicable

 

4.2The performance guarantee submitted by Party B shall be an irrevocable demand
guarantee issued by a bank approved by Party A in accordance with Party A’s
requirements (the form of the performance guarantee shall be subject to the text
provided by Party A). The performance guarantee is one of the prerequisites for
the payment of the contract price.

 

5Party A’s rights and obligations

 

5.1Party A shall appoint a specially assigned person (subject to single item) to
be responsible for communicating with Party B during the production process,
coordinate shooting, provide production materials and written suggestions, and
take responsibility for following up the project progress, project quality,
project acceptance, etc.

 

5.2Party A shall have the right to make suggestions on the modification of the
sample provided by Party B, and Party B shall make modification according to the
suggestions made by Party A until Party A is satisfied. Party A shall, on the
basis of respecting the results of Party B’s labor, provide Party B with
modification suggestions in a centralized way, so that Party B can make unified
modification.

 

5.3Party A shall have the right to adjust the service contents, delivery time
and place before Party B submits the service results. If Party A issues a
written notice to Party B prior to the adjustment, Party A shall not bear the
cost.

 

5.4Party A owns all intellectual property rights generated by Party B during the
execution of the video project. Except for the purpose of performance of this
project, Party B shall not use them or authorize others to use them in any form,
otherwise Party A shall have the right to make Party B held legally liable for
this, and Party B shall bear all losses caused thereby.

 



Page 3

 

 

Contract No.:________

 

5.5Party A shall be entitled to the copyright of outdoor scenes, indoor scenes,
clips of image publicity film and other materials shot during the execution of
this project. After the completion of this project, Party B’s material library
shall be emptied and no materials or information related to this project shall
be retained.

 

5.6After the video passes the acceptance inspection, Party A shall sign and
receive the Video Acceptance Confirmation Form. Both parties agree to take the
Video Acceptance Confirmation Form as the basis for settlement. If the whole
video fails to pass the acceptance inspection, Party A shall have the right to
request Party B to make adjustment, rework, reduce the price and conduct other
rectification work.

 

6Party B’s rights and obligations

 

6.1Party B shall not refuse the service requirements assigned by Party A without
justified reasons and shall perform relevant obligations as agreed herein.
Within seven days prior to the actual implementation of the service, Party A
shall have the right to request Party B to change the service contents or cancel
this project by notice in writing, Party b shall not refuse it without justified
reasons, and Party A shall not bear any responsibility and expense for this. If
Party A cancels this project after the implementation of Party B’s services,
both parties shall settle the accounts according to the actual performance.

 

6.2Party B shall not subcontract the entire or any part of this contract to any
third party in any name without the prior written permission of Party A (Party A
may decide whether to grant such license at its own discretion). For
subcontracting agreed by Party A, Party B shall ensure that the subcontractor
shall not conduct subcontracting again; for any subcontracting, Party B shall be
still directly and solely responsible for the subcontracting, even with the
consent of Party A.

 

6.3In order to provide better services for Party A, Party B shall have a service
team dedicated to Party A’s video production project, and the service team shall
have at least [7] people: [1] project leader, and Party B shall ensure that
additional personnel can be sent at any time upon the request of large-scale
video shooting. Party B shall consult Party A in advance and obtain Party A’s
approval before replacing its service team members. Meanwhile, Party B shall
ensure the participation of its management in the entrusted service in due
course. All matters related to this contract handled by Party B’s team members
shall be deemed to have been authorized by Party B, and Party B shall assume
full responsibility for the behaviors of its service personnel.

 

6.4Party A shall have the right to propose adjustments to the personnel
structure of Party B’s service team, and Party B shall make corresponding
adjustments to the service team as required by Party A.

 



Page 4

 

 

Contract No.:________

 

6.5Party B shall establish a corresponding regular meeting system to communicate
and negotiate with Party A’s personnel in terms of the creation and production
of relevant videos on a regular basis. For Party A’s requirements for video
creation, shooting execution, design and production and other related services,
Party B shall complete the corresponding operations with quality and quantity
guaranteed within the agreed time limit, otherwise, Party A shall have the right
to deduct the corresponding fees according to the quality of the services
provided by Party B. If any loss is caused to Party A, Party A reserves the
right to claim compensation from Party B according to law, and Party B shall
bear relevant legal liabilities and losses.

 

6.6Party B shall make a good summary of each item and submit a written summary
report in the format prescribed by Party A within 3 working days after each item
is completed. Party B shall collect and sort out competitors’ advertising
information, make timely analysis and give suggestions on the countermeasures
for planning.

 

6.7Any third-party individual or organization (including but not limited to
photographers, illustrators, models, speakers and singers) hired by Party B in
connection with the performance hereof shall obtain prior written consent of
Party A, otherwise, Party A shall have the right to refuse to pay the
corresponding fees.

 

6.8Party B shall be responsible for the planning and execution of this project,
and shall strictly comply with the requirements of the planning scheme agreed
upon by both parties, and shall not modify or cut the production content without
permission.

 

6.9Party B shall guarantee the confidentiality of all information and various
materials provided by Party A during the project and video production period,
and Party B shall properly keep them and shall not disclose them in any form.

 

6.10Party B warrants that it has all the qualifications and rights necessary to
perform this agreement. If Party B fails to perform this agreement due to the
above mentioned problems, party B shall refund all payments received by it to
Party A, and Party A shall not have to pay any fees to Party B, and Party B
shall also bear all losses caused to Party A thereby.

 

6.11Party B shall guarantee the legality of the use of the materials adopted in
the video project. Any copyright dispute arising from the use of materials by a
third party other than Party A and Party B shall be borne and solved by Party B,
and Party B shall compensate Party A for all losses incurred thereby.

 

6.12All personnel of Party B shall keep strictly confidential the planning
ideas, project promotion, costs, information of Party A’s participants, Party
A’s trade secrets and other contents involved in this project.

 

6.13Party B shall comply with the Advertising Law of the People’s Republic of
China, the Interim Measures for the Administration of Internet Advertising as
well as relevant laws and regulations in providing JD brand image and/or event
promotion, video production, online communication and other promotional
services.

 

6.14In the process of brand promotion, Party B shall earnestly maintain the
brand image of Party A and JD, comply with advertising law/e-commerce law and
other relevant laws and regulations, and strictly avoid infringement, wrong
values guidance, pornographic and political contents and other creativity red
line and rough creativity.

 

Page 5

 

 

Contract No.:________

 

6.15Party B shall abide by JD brand management standards (including but not
limited to brand VI specification, Joy image specification, etc., details can be
found at https://brand. jd.com/WorkFlow/rule/rule. html), and shall earnestly
carry out the promotion in accordance with the standards to avoid the basic
errors in brand application.

 

6.16In the process of cooperation between Party A and Party B, if Party B needs
to use the brands and sub-brands of Party A, it must be authorized by Party A or
JD on the basis of meeting the requirements of relevant national laws and
regulations, and strictly follow the relevant specifications published on JD
brand management platform during the use. If it is found that it fails to meet
the requirements of JD during the use and causes damage to the brand image and
interests of JD, Party A shall have the right to immediately revoke the
authorization and make Party B held legally liable for this.

 

6.17Party B shall set up a full-time or part-time Social/ creative content audit
position to ensure the audit of Social/ creative content. Party B warrants that
the creative content provided to Party A complies with the basic review
standards for online short video content, and the short video programs played on
the Internet, including their titles, names, comments, bullet screens and
emoticons, its language, performance, subtitles and background shall comply with
relevant laws and regulations on the Internet, as well as the policies and
requirements of the national government on Internet security management.

 

6.18When Party B provides Party A with specific promotion services hereunder,
considering that Party B expects to establish/have established good long-term
cooperative relationship with JD, under the full trust of both parties, the
information exchanged during the cooperation or the relevant information
provided by Party A to Party B may involve relevant business models, market
development plans, publicity schemes, public relations strategies and other
trade secrets of JD, the abovementioned trade secrets are crucial to JD to
maintain its competitive advantages; Given the fierce competition pattern in the
e-commerce industry, if the aforementioned trade secrets are disclosed, the
competition environment of JD may be greatly deteriorated in a short period of
time, and the losses caused to JD will be hard to make up and be irreversible.
Based on the foregoing and other provisions hereof, Party B agrees to make the
following commitments for closer cooperation between both parties:

 

1)At present, there is no subject that has competitive relations with Party A
(including but not limited to Tmall, Taobao, Juhuasuan, Idlefish, Suning, Gome,
Vipshop, Amazon, Dangdang, NetEase Kaola, Mogu Street, Mia Baby and Little Red
Book, Party A may add competitive products in due time, but it shall notify
Party B one month in advance) participating in or holding shares;

 

2)At present, there is no circumstance that it is controlled by a subject who
has competitive relations with Party A through contractual relationship and
other non-equity means;

 

3)The working team offering service for Party A shall do a good job in
information security isolation from the team that may undertake business of a
subject that has competitive relations with Party A to ensure that Party A’s
information will not be disclosed within Party B.

 



Page 6

 

 

Contract No.:________

 

6.19Party B and its representatives shall not conduct any act in violation of
the laws, regulations and policies of China, which may cause significant damage
to JD (including damage to its goodwill), or it shall be deemed as a serious
breach of contract by Party B, Party A shall have the right to terminate this
agreement immediately upon written notice and require Party B to return to Party
A all the prices (if any) paid by Party A pursuant to this agreement, and Party
A shall not assume any liability. If Party B causes losses to Party A due to
this, Party B shall be liable for compensation.

 

For the purposes of this article, “representative” refers to the affiliated
parties of Party B, the directors, officers and employees of Party B and its
affiliated parties, and the external consultants or agents employed by Party B
and its affiliated parties. “Affiliated party” refers to, for a party, an entity
or person that it directly or indirectly controls, that it is directly or
indirectly controlled, or under the direct or indirect control of the same third
party through shares, equity or any other arrangement, where “control” means
that it directly or indirectly owns more than 50% equity, interests or voting
rights in the entity, or has the power to appoint or elect a majority of the
directors of the entity, or otherwise has the ability to directly or indirectly
influence the operations and policies of the entity.

 

7Acceptance inspection

 

7.1The service results and quality delivered by Party B shall meet the
requirements in this contract, including but not limited to the subject matter
hereof, acceptance standards, drawings and relevant national and industrial
standards. If the standards and conditions agreed herein are not met, Party B
shall take remedial measures such as free rectification and price adjustment,
and shall bear the losses caused to Party A thereby.

 

7.2If Party B’s deliverables are not up to standard or Party A puts forward
suggestions for modification, Party B shall complete the modification or
rectification within five working days after receiving notice from Party A.

 

7.3After the formal acceptance, Party A shall sign the Video Acceptance
Confirmation Form, and Party B shall hand over all the information related to
the service to Party A within three days after the acceptance by Party A.

 

7.4If Party B shall provide training, Party B shall provide free training in
accordance with the training plan approved by Party A.

 

7.5No matter whether the products have actually been delivered or have passed
the acceptance inspection, Party B shall not be entitled to the real rights and
intellectual property rights of the service results.

 

8Intellectual property guarantee

 

8.1Party A authorizes Party B to use its trademark and enterprise name for the
purposes set forth herein, and Party B warrants that it shall use Party A’s
trademark and enterprise name in a correct and reasonable manner, shall not
alter or distort its overall image or its part thereof without authorization,
and shall get written consent of Party A prior to use.

 



Page 7

 

 

Contract No.:________

 

8.2For the information provided by Party A to Party B under this contract as
well as the creative ideas, design, graphics, pictures, text, etc. contained in
the information and works resulting from this contract (including but not
limited to any pattern, image, dubbing, music, text, feature films, cartoon
image, FLASH, etc., no matter whether it is finally selected by Party A), all
the intellectual property rights and/or other rights and interests shall be
owned by Party A. Without Party A’s prior written permission, Party B shall not
use or license any third party to use them for any purpose other than those in
this contract. Upon the termination of a single item or the expiration,
termination or dissolution of this agreement, Party B shall immediately stop
using Party A’s trademark and trade name.

 

8.3The intellectual property rights of all design schemes and materials shall be
owned by Party A. and without Party A’s written permission, Party B shall not
reproduce or divulge such intellectual property rights.

 

8.4Party B warrants that the service deliverables submitted by it do not and
will not infringe the intellectual property rights, proprietary technologies or
trade secrets of any third party within or outside China, and Party A is
exempted from any and all liabilities arising out of or in connection with the
alleged infringement of such rights; In case of any of the aforementioned
situations in the service deliverables submitted by Party B, Party B shall
immediately correct such breach and shall be responsible for handling such
breach at its own expense and shall indemnify Party A for any and all costs,
expenses and losses incurred thereby, including but not limited to attorney
fees, investigation fees, and all other direct and indirect losses, etc.

 

9After-sales service

 

9.1After the service results have been delivered and accepted by Party A, Party
B agrees to provide free service support within one year after the end of the
cooperation due to the business needs of Party A, and if part of the content
subsequently involved needs to be adjusted or improved, and the content involved
in the adjustment does not exceed 5%.

 

10Confidentiality clause

 

10.1Party B shall perform the obligation of confidentiality under this contract.
Without the prior written consent of Party A, Party B shall not publish or
disclose this contract or any of its details in any business activities,
technical documents or other places, nor shall Party B reproduce all or part of
the information related to this contract to the outside world.

 



Page 8

 

 

Contract No.:________

 

10.2Party B shall not store any direct or indirect information obtained from
Party A during the cooperation on cloud or third-party servers outside both
parties; If it is necessary to use the data storage service provided by the
third party, it shall voluntarily report to Party A and obtain written consent
of Party A. Otherwise, Party A shall be deemed to have violated the
confidentiality agreement signed by both parties, and Party A shall have the
right to choose to dissolve this contract or continue to perform this contract;
If Party A chooses to dissolve this contract, Party B shall be liable for breach
of contract in accordance with the confidentiality agreement; If Party A chooses
to continue to perform this contract, both parties shall renegotiate the terms
hereof.

 

10.3For other confidentiality requirements, please refer to the attached
Confidentiality Agreement.

 

11Liability for breach of contract

 

11.1If Party B breaches any provision hereof, Party A shall have the right to
terminate this contract unless otherwise agreed herein. In addition, Party A
shall still have the right to claim indemnity against Party B and other claims
permitted by law.

 

11.2If Party B fails to perform its obligations hereunder, Party A may perform
such obligations by itself or entrust others to do so, and all expenses incurred
thereby shall be borne by Party B. Meanwhile, Party A shall charge corresponding
management fee equal to 20% of the expenses incurred.

 

11.3If Party B subcontracts any part or all of this contract without prior
written consent of Party A, Party A shall have the right to terminate this
contract and require Party B to pay 30% of the purchase amount as liquidated
damages, and Party A shall have the right to suspend all payments due until such
unauthorized subcontracting behavior is fully corrected.

 

11.4If Party B breaches its obligations under the clause “intellectual property
rights” in this contract, Party A shall have the right to immediately dissolve
this contract and require Party B to compensate for all losses.

 

11.5In case of any property loss or personal injury caused by Party B or its
employees, Party B’s suppliers or subcontractors (if any), Party B shall be
fully liable for compensation and ensure that Party A is not subject to any
claim or penalty in any form, otherwise, Party A shall have the right to claim
compensation from Party B.

 

11.6Party B shall not refuse the project requirements proposed by Party A. If
Party B refuses it, it shall bear the relevant liability for breach of contract.
Party B shall compensate Party A a penalty of 100,000 yuan for rejecting one
single item. If Party B is unable to undertake the single item of Party A under
special circumstances, it shall communicate with Party A. Upon confirmation by
Party A, Party B may not be liable for the relevant breach of contract.

 

11.7For a single item of Party A, after Party B has confirmed in writing to
undertake it, if Party B quits it unilaterally, it shall be confirmed in writing
by Party A. If Party B unilaterally quits it without Party A’s confirmation and
affects the implementation of Party A’s item, Party B shall bear all losses
incurred in the item, and Party A shall require Party B to pay 200,000 yuan as
liquidated damages.

 

Page 9

 

 

Contract No.:________

 

11.8Party B shall provide the scheme based on Party A’s requirements and
expected effect, and shall make implementation in accordance with the planning
scheme confirmed in writing by both parties, and shall accept Party A’s
supervision and guidance, and shall not alter the plan without Party A’s written
permission.

 

11.9If Party B breaches this contract and Party A assumes the liability for
compensation due to this, Party A may suspend the payment to Party B or directly
deduct the compensation from the amount payable to Party B, provided that Party
A shall give a timely notice to Party B. If the amount payable is insufficient
to compensate for the relevant injury or loss, Party A shall have the right to
require Party B to continue to make up for it.

 

11.10If Party B breaches this contract and still fails to meet Party A’s
requirements within 5 days upon Party A’s written notice to Party B for
rectification, Party A shall have the right to immediately dissolve this
contract, and shall have the right to require Party B to refund the
corresponding amount which has been paid, and bear no less than 30% of the cost
of the single item or require Party B to pay liquidated damages of 200,000 yuan
as liquidated damages (whichever is higher).

 

11.11If the subject matter delivered by Party B fails to meet the standards
agreed herein, Party A shall have the right to reject it and/or request for
rectification and/or termination of this contract, and Party B shall still be
liable for Party A’s losses and assume 30% of the contract amount for breach of
contract. Upon receipt of the liquidated damages, Party A shall issue a
financial receipt to Party B. Within the period in which Party B is responsible
for the quality, if there is any quality problem with the subject matter, Party
B shall be responsible for repairing, replacing or returning the product within
a reasonable period. Any loss caused to Party A due to the quality problem of
the subject matter shall be borne by Party B.

 

11.12Party B shall deliver the relevant documents, materials and final products
to Party A in accordance with the requirements and time specified in this
contract and the Statement of Account (Attachment 7), otherwise, Party B shall
pay liquidated damages equal to 1% of the total amount in the Statement of
Account to Party A on daily basis. If Party B delays delivery for more than 10
days, Party A shall have the right to dissolve this contract, and Party B shall
pay liquidated damages equal to 20% of the total amount in the Statement of
Account to Party A.

 

11.13In order to avoid any conflict of interest, Party B shall notify Party A 60
days prior to the date of occurrence of any of such circumstances if Party B has
been involved with the circumstances mentioned in Item 18 of Article 6 or will
be involved with it in the future, and obtain written consent of Party A. At
that time, Party A shall have the right to dissolve this contract or choose to
continue to perform this contract; If Party A chooses to dissolve this contract,
Party B shall pay Party A [500,000] yuan as liquidated damages. If Party B
refuses to make the payment, Party A shall have the right to deduct it directly
from any payables of Party A or Party A’s affiliated companies to Party B; If
Party A chooses to continue to perform this contract, Party B shall set up a
firewall (including but not limited to distinguishing team members, data
classification management and other means) to ensure that Party A’s trade
secrets will not be disclosed, meanwhile, both parties shall renegotiate the
contract terms, etc.

 



Page 10

 

 

Contract No.:________

 

12Termination and dissolution of this contract

 

12.1During the performance of this contract, Party A shall have the right to
terminate or dissolve this contract 15 natural days in advance, and Party A
shall not be liable for breach of contract.

 

12.2The termination of this contract shall not affect the service guarantee,
after-sales service, liability for breach of contract, confidentiality
obligation, anti-commercial bribery and other obligations of both parties
according to law and agreement.

 

13Force majeure

 

13.1Force majeure described in this contract refers to any event whose
occurrence and consequences are unpreventable, unavoidable, unforeseeable and
insurmountable, such as but not limited to earthquake, typhoon, flood, fire,
embargo, riot or war, etc.

 

13.2If either party is affected by war, severe fire, typhoon, earthquake, flood
or other unforeseeable, unavoidable or insurmountable events in its performance
of obligations under this contract, it shall notify the other party by fax
within 48 hours after the occurrence of the force majeure event, submit the
documents issued by the competent certifying institution to the other party by
express mail within 14 days after the occurrence of the event.

 

13.3If either party is unable to perform this contract in part or in whole due
to force majeure events, it shall be exempted from the liability for breach of
contract. However, if force majeure occurs after one party delays in performing
this contract, it shall not be exempted from liability.

 

13.4The party affected by force majeure shall take effective measures to prevent
the loss from being expanded. If the loss is made to be expanded since the party
fails to take effective measures, it shall be liable for compensation to the
other party against the expanded part.

 

13.5The party affected by the force majeure event shall continue to perform its
obligations under this contract immediately after the end of the force majeure
event or the elimination of the effect, and the term of performance of the
contract shall be extended accordingly. If the force majeure event lasts for
more than 120 days, either party shall have the right to terminate this contract
by giving a written notice to the other party, and Party A shall pay Party B the
contract amount for the part confirmed by Party A.

 

14Applicable law and dispute resolution

 

14.1The performance of this contract and the settlement of disputes shall be
governed by the laws and regulations of the People’s Republic of China.

 



Page 11

 

 

Contract No.:________

 

14.2All disputes arising from or in connection with this contract or its
performance shall be settled by both parties through friendly consultation; if
consultation fails, either party may file a lawsuit with the people’s court
having jurisdiction over the place where this contract is signed. Any reasonable
expenses incurred in the settlement of the dispute, including but not limited
to: legal costs, notarization and witness costs, verification costs, attorney’s
fees and travel expenses of relevant personnel, shall be borne by the party
liable for the fault according to the circumstances of the fault. In the course
of consultation, mediation and litigation, both parties shall continue to
perform their respective obligations under this contract to ensure the normal
progress of this project.

 

15Notice and delivery

 

15.1During the performance of this contract, both parties shall standardize the
delivery mode of documents. Unless otherwise agreed by both parties, the
documents exchanged between both parties shall be deemed to have been delivered
if it meets the following circumstances:

 

15.1.1If the documents are signed in person by the contact persons designated by
both parties in writing, the time of signing in person shall be taken as the
time of service:

 

15.1.2In the form of E-mail notifications, through the system confirmation, the
time when it has been successfully delivered to the contact person’s email
address designated by both parties in writing shall be taken as the time of
service;

 

15.1.3In the form of EMS and other forms of express delivery in which the status
of real-time delivery can be confirmed, the contact person specified in writing
by both parties must be specified, and the delivery date confirmed by the party
sending express delivery shall be taken as the date of service;

 

15.1.4If either party rejects the document, the time of rejection shall be taken
as the time of service.

 

15.2Either party shall notify the other party in writing fifteen (15) days in
advance of the change of domicile address or the determination of another place
of service; If any notice or any other written document of the other party fails
to be served due to the failure of timely notification, all legal liabilities
arising therefrom shall be borne by the notifying party.

 

16Other agreements

 

16.1If any provision of this contract is wholly or partially invalid or
unenforceable, such invalid or unenforceable provision shall be superseded by a
valid and enforceable provision closest to the intent of the original provision,
and the remaining provisions of this contract shall remain valid and binding.

 

16.2This contract shall come into force on the date of execution hereof upon
being affixed with seals by both parties and shall become null and void
automatically upon the proper and full performance of respective duties by both
parties.

 

16.3The attachments to this contract is the integral part of this contract and
has the same legal effect as this contract.

 



Page 12

 

 

Contract No.:________

 

16.4Both parties agree that all terms of this contract are entered into by both
parties through equal consultation, and there is no standard contract and
standard term.

 

16.5This contract is made in quadruplicate, with each party holding two copies.
Both copies have the same legal effect. If both parties sign the electronic
contract with the electronic signature and seal provided by the third-party
electronic authentication service company, both parties can download and save
the electronic contract document, which cannot be tampered with and is legally
binding.

 

16.6 Attachment details:

 

Attachment 1: Letter of Authorization of Party B’s Handler

 

Attachment 2: Confidentiality Agreement

 

Attachment 3: Anti-commercial Bribery Agreement

 

Attachment 4: Service Contents and Assessment Criteria

 

Attachment 5: Fee Details and Payment Method

 

Attachment 6: Video Acceptance Confirmation Form

 

Attachment 7: Statement of Account

 

(There is no text below)

 

Party A’s seal:   [ex10-10_001.jpg]   Party B’s seal:   [ex10-10_002.jpg]      
            Special seal of Guangxi JD Xinjie E-commerce Co. Ltd. for
contractual use       Special seal of Leshare Star (Beijing) Technology Co.,
Ltd. for contractual use

 

Page 13





 

 